Title: From Benjamin Franklin to Peter Collinson, 28 March 1747
From: Franklin, Benjamin
To: Collinson, Peter


This is the earliest surviving letter in which Franklin alludes to his electrical investigations. It introduced the fourth edition of his Experiments and Observations in 1769. That edition, its predecessors and its successor, will be discussed below, under their respective dates of publication. This note is concerned rather with the several manuscript and printed versions of Franklin’s reports of his electrical experiments.
Franklin’s practice was to keep drafts of his letters to Collinson, from which he made other copies for friends in America. Cadwallader Colden, for example, received several such copies. In the late summer of 1750 Franklin had Lewis Evans copy all his reports on electricity for young James Bowdoin of Massachusetts, who had shown keen interest during his summer visit to Philadelphia. Franklin corrected the 155–page manuscript and forwarded it to Bowdoin, October 25, 1750. Along with Franklin’s notes and corrections, there are marginal headings and notes in another hand, perhaps added from the printed editions. This manuscript belongs to the American Academy of Arts and Sciences, Boston.
Collinson showed Franklin’s letters to friends, read some of them to the Royal Society, and allowed copies to be made. He decided, late in 1750, to publish them, and they appeared in April 1751 with the title Experiments and Observations on Electricity, Made at Philadelphia in America, by Mr. Benjamin Franklin, and Communicated in several Letters to Mr. P. Collinson, of London, F.R.S., a thin pamphlet of 86 numbered pages, which included corrections and additions supplied by Franklin. Twenty more pages of letters, numbered 89–109 and called Supplemental Experiments and Observations … Part II …, were published in 1753; and another 44 (pp. 111–54), entitled New Experiments and Observations … Part III, appeared in 1754. Parts I and II were reprinted as a second edition in 1754; and all three parts, continuously paged, as a third edition in 1760, 1762, and 1764 respectively. Franklin was in London in 1769, and could supervise personally the publication of the fourth edition. He annotated the original parts of the first three editions with many corrections and additions, and added a number of scientific letters on other subjects. A fifth edition followed in 1774.
Thus five English editions of the Experiments and Observations appeared during Franklin’s lifetime: the first, 1751, with two additional parts, 1753 and 1754; the second, 1754, of Parts I and II only; the third, 1760, with the two additional parts, 1762 and 1764; the fourth, 1769; and the fifth, 1774.
The first three editions are similar, but not identical; and the differences, some of which go to the substance of the matter, cannot be explained by the vagaries of eighteenth-century printing offices. The fourth edition shows, naturally, significant differences; and there are only a few variations between the fourth and fifth editions. Since all five printed editions differ from the Bowdoin manuscript, the question arises which version of these six should be printed here.
In general, a printed work is the effective and authoritative one, and in Franklin’s case it was the printed editions which established his principles of electricity among the largest number of people. After 1754, however, the question arises, which printed edition? On the other hand, the manuscript reports Franklin sent Collinson, beginning with this letter in the spring of 1747, introduced him to the philosophers of the Royal Society and provided William Watson and other experimenters with hypotheses to test, discuss, and refine. If these manuscripts had survived they would take precedence here over any printed version.
The Bowdoin manuscript, though a copy, was supervised and corrected by Franklin. Made in 1750, it antedates the first printed edition of Experiments and Observations. It is also in several instances fuller than any printed version. It is therefore followed here.
Appreciating, however, the historical and scientific importance of the several printed versions, with their significant changes and corrections, the editors have collated them and indicated the changes between manuscript and printed editions. Footnotes appear as they did in the printed editions, corrections and other emendations have been incorporated in the texts, and though it seemed unnecessary to note changes in spelling, capitalization, punctuation and paragraphing and verbal differences not affecting sense (the editions improved, generally, on the Bowdoin MS ), all changes of substance are indicated, such as differences in singular and plural nouns and verbs.
Two additional sources provide important material for annotating these letters. One is a copy of the 1751 edition which Franklin presented to Yale College before 1755. The other is Franklin’s own volume of pamphlets, including the 1751 and 1754 editions. In both of these he made marginal notes and corrections. Both are in the Yale University Library. Citation will be precise as to which copy is meant—the Yale presentation copy, Franklin’s own copy, or any copy of the 1751 or 1754 editions.
 
Sir,
Philadelphia, March 28, 1747
Your kind present of an electric tube, with directions for using it, has put several of us on making electrical experiments, in which we have observed some particular phaenomena that we look upon to be new. I shall, therefore communicate them to you in my next, though possibly they may not be new to you, as among the numbers daily employed in those experiments on your side the water, ’tis probable some one or other has hit on the same observations. For my own part, I never was before engaged in any study that so totally engrossed my attention and my time as this has lately done; for what with making experiments when I can be alone, and repeating them to my Friends and Acquaintance, who, from the novelty of the thing, come continually in crouds to see them, I have, during some months past, had little leisure for any thing else. I am, &c.
B. Franklin
